Citation Nr: 1604205	
Decision Date: 02/04/16    Archive Date: 02/11/16

DOCKET NO.  11-32 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD), to include a total disability rating based on individual unemployability (TDIU) due to PTSD.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 1970.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction over the case was subsequently transferred to the RO in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2013.  A transcript of that hearing is of record. 

In September 2014, the Board remanded the case for additional development and adjudicative action.  The case has since been returned to the Board for further appellate action.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System.


FINDINGS OF FACT

1.  The Veteran's PTSD is manifested by occupational and social impairment that more nearly approximates reduced reliability and productivity than deficiencies in most areas.

2.  The Veteran does not meet the minimum threshold requirements for a TDIU on a schedular basis; his service-connected PTSD is not sufficient by itself to preclude all forms of substantially gainful employment consistent with his education and occupational background. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for PTSD, to include a TDIU, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.7, 4.16, 4.126, 4.130, Diagnostic Code 9411 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice, including notice pertaining to the disability-rating and effective-date elements of the claim, in a May 2009 letter prior to the initial adjudication of the claim.  

The Board is also satisfied that VA has complied with its duty to assist the Veteran.  In this regard the Board notes that the Veteran's service personnel records, service treatment records, available private treatment records, and post-service VA medical records are of record.  Further, the Veteran was afforded VA examinations in June 2009 and March 2015 that are adequate for adjudication purposes because they addressed all applicable rating criteria for the period of time on appeal and the impact of the disability on the Veteran's employability.  Barr v. Nicholson, 21 Vet. App. 303, 3012 (2007) (providing that when VA undertakes to provide a VA examination or opinion, it must ensure that the examination or opinion is adequate.)  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate either claim.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Schedular Rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  

PTSD (Diagnostic Code 9411) is rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130.  In relevant part, the rating criteria are as follows:

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating contemplates occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 50 percent rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list.  Rather, the symptoms serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
                         
Where there is a question as to which of two disability evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

TDIU 

A TDIU may be assigned if the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability, ratable at 60 percent or more, or as a result of two or more disabilities, provided that at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

For those veterans who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a), total disability ratings for compensation may nevertheless be assigned when it is found that the service-connected disability is sufficient to produce unemployability; such cases should be referred to the Director of the Compensation Service, for extra-schedular consideration.  38 C.F.R. § 4.16(b).

For a veteran to prevail on a total rating claim, the record must reflect some factor which takes the claimant's case outside the norm.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1996); 38 C.F.R. §§ 4.1, 4.15 (2015).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. at 363; 38 U.S.C.A. § 4.16(a).  In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

Burdon of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).             

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2015) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

In a February 2003 rating decision, the Veteran was granted a 30 percent rating for posttraumatic stress disorder (PTSD), effective August 2002.  A February 2007 rating decision assigned a 50 percent rating for PTSD for the period beginning December 19, 2006, which was confirmed in an April 26, 2008, rating decision.  On April 27, 2009, more than one year after the prior rating decision, the Veteran filed an informal claim for a higher evaluation for PTSD and a total disability rating based on individual unemployability (TDIU).  The August 2009 decision on appeal continued the 50 percent evaluation for PTSD and denied entitlement to a TDIU.

For the reasons explained below, the Board has determined that a rating in excess of 50 percent is not warranted for the Veteran's PTSD.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  The assigned GAF score does not determine the disability rating VA assigns, but it is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).

According to an April 2009 VA treatment record, the Veteran reported symptoms of infrequent nightmares, intrusive thoughts, intolerance of crowds, and avoidance of triggers.  He indicated that he enjoyed spending time with his granddaughters and a friend.  The clinician found the Veteran to be alert, neatly groomed, calm, with fair eye contact, fluent speech, less restricted affect, less dysphoric mood, logical thought, fair insight and judgment, and no suicidal or homicidal ideation, hallucinations, or delusions.  He was assigned a GAF score of 40. 

A May 2009 VA treatment record indicates the Veteran had PTSD as well as diagnoses of depression and panic disorder that were likely secondary to PTSD that was manifested by symptoms of episodic irritability, inability to tolerate crowds, nightmares, hyperarousal, daily intrusive thoughts of Vietnam, social isolation, and difficulty concentrating and focusing.  

In a June 2009 VA examination, the Veteran reported symptoms of panic attacks approximately one to two times per week, racing thoughts, irritability, and anger, noting that the symptoms decreased with recent medication and that he did not lash out in physical violence.  The Veteran reported positive relationships with his mother, daughter, grandchildren, brother's family, and one good friend, that he spent time fishing, playing cards, or computer games, and attributed his divorce and inability to maintain a significant romantic relationship to mental health symptoms.  The examiner found the Veteran to be clean, casually dressed, fully oriented, with slow, soft speech, cooperative attitude, normal affect, euthymic mood, unremarkable thought process, good impulse control, normal memory, and no delusions, hallucinations, inappropriate behavior, obsessions, panic attacks, or suicidal or homicidal ideation.  The examiner noted the Veteran reported anxiety associated with the evaluation but quickly relaxed and engaged with the examiner.  The examiner assigned a GAF score of 65.

An April 2010 VA treatment note indicates the Veteran reported depressed mood and improved anxiety, with no suicidal ideation, improved irritability, good appetite and sleep.  He was found to be neat and clean, cooperative, fully oriented, and calm, with normal speech, reactive mood and affect, organized thought, normal memory, and good insight and judgment.  He was assigned a GAF score of 45.

In connection with November 2011 VA treatment, the Veteran reported stressors due to legal issues and his mother's cancer diagnosis, that he continued to experience panic and social isolation, with occasional thoughts of harming others without intent or plan.  He was assigned a GAF score of 45.

VA treatment records dated from December 2012 to June 2013 indicate the Veteran had increased anxiety and panic due to the recent death of his mother, a cancer diagnosis, and a tree falling onto his home.  He reported continued social isolation and that he had panic most days since his mother's death.  He was assigned a GAF score of 45.

In a March 2013 hearing, the Veteran testified that he had difficulty being around people, did not trust others, had difficulty concentrating and completing conversations, was upset when the Gulf War began, had no interest in activities, and was unable to have a romantic relationship since the 1980s.  He stated that he had a friend that would invite him over to eat dinner a few times per week, saw his daughter every three weeks to a month, but otherwise lived alone and did not see anyone regularly.  He stated that he had not fished or hunted for four to five years because it was expensive. 

An October 2013 VA treatment record indicates the Veteran reported increased anxiety, social isolation, and panic after moving in with a friend while his house was being repaired.  The treatment provider found the Veteran casually dressed, with good eye contact, no psychomotor slowing, fluent speech, less restricted affect, less anxious mood, logical thought, and no suicidal or homicidal ideation, hallucinations, or delusions.  The assigned GAF score was 48.
 
A July 2014 VA treatment record notes the Veteran was incarcerated on drug charges twice with limited formal work history, that he used marijuana daily, and had symptoms of anxiety, hypervigilance, diminished interest, and denied suicidal or homicidal ideation.  The Veteran reported that he had relationships with his daughter, best friend's wife, brother, and a few friends, weight and appetite problems since being treated for throat cancer in 2013, and that income limited his leisure activities of fishing and races.  The treatment provider found the Veteran's PTSD symptoms were relatively well-managed.

According to a September 2014 VA treatment record, the Veteran reported no appetite, suspiciousness, social isolation, anxiety, irritability, decreased motivation and energy level, and intrusive thoughts.  The Veteran reported that he had serious thoughts of suicide in the past due to pain and physical distress but he had no current suicidal ideation due to his religious beliefs and his grandchildren.  The Veteran was casually dressed, with good eye contract, mild psychomotor slowing, fluent speech, restricted affect, anxious and dysphoric mood, logical thought process, fair judgement and insight, and no suicidal or homicidal ideation, hallucinations, or delusions.  

An August 2014 VA treatment record reflects the Veteran reported depression without suicidal ideation and a lack of appetite.  He was found to be thin, ill-appearing, in mild distress, and fully oriented.  His grooming was average and he had impaired memory, fair judgment and insight, normal speech and motor activity, logical thought processes, depressed mood and affect, but no suicidal or homicidal ideation.  He was assigned a GAF score of 42.

In a March 2015 VA examination, the Veteran reported that he lived alone, did not see his daughter and grandchildren often, and regularly spoke to a few friends on a regular basis.  The Veteran stated that he was focused on his cancer treatment for the past two years, was numb to unwanted memories and dreams, tended to keep to himself, felt distant from others, was easily angered, always on guard, had interest in activities but lacked the energy or money, had a low appetite due to cancer treatment, and denied feelings of worthlessness, suicide, or homicide.  

The examiner found the Veteran to be fully oriented, casually dressed, appropriately groomed, cooperative, with adequate concentration and judgment, unremarkable speech, logical thought processes, mood appropriate to content with congruent affect, good insight, and that he recalled one of three words after a three minute delay.  The examiner noted the Veteran's PTSD diagnosis and opined that his current symptoms did not cause clinically significant distress or functional impairment and found that although the mental condition was formally diagnosed, symptoms were not severe enough to interfere with occupational and social functioning or to require continuous medication.

With respect to evidence specifically relevant to the TDIU component of the claim, the Board notes a May 2009 VA treatment record reflects that VA Dr. S.G. opined that the Veteran's psychiatric symptoms negatively impacted his ability to work outside the home and that he continued to be unable to gainfully work for the foreseeable future.

In a VA Form 21-8940, application for increased compensation based on unemployability, the Veteran reported he last worked full-time as a painter in 1984, and became too disabled to work beginning in 2000 due to his PTSD.

In June 2009, the Veteran reported that he was self-employed in the 1970s and that he participated in some unpaid work around 1999 and 2000.

In a June 2009 VA examination, the Veteran reported that his professional painting business failed because his business partner was caught with cocaine and that he was unable to find subsequent employment due to his criminal record.

In a March 2013 hearing, the Veteran testified that he quit his occupation as a painter because he would forget where he was and paint things two or three times, which became frustrating.  He stated that he had difficulty concentrating on the last few houses he painted and that it took him three or four times longer to complete the work then when he was younger.  He indicated that he worked sporadically in the 1990s until his employer stole his equipment and he subsequently lost interest in working.

In a March 2015 VA examination report, the examiner opined that the Veteran's PTSD was in remission and did not cause clinically significant distress or functional impairment; therefore, PTSD did not render him incapable of obtaining or maintaining gainful employment.

In an April 2015 private vocational assessment, P.C. indicated review of the Veteran's claims file, specifically VA medical records from November 2007 to June 2009, and a June 2009 VA examination report.  He did not report that he interviewed the Veteran.  P.C. noted that the Veteran experienced difficulty establishing appropriate relationships with friends and family members, that he was frequently agitated and prone to emotional outbursts and had sleep impairment.  P.C. reviewed the June 2009 VA examiner's opinion that the Veteran's vocational impairment was due to his criminal background and found that PTSD can be a significant vocational barrier and that it was more likely than not that the Veteran's history of incarceration was, in part, attributed to symptoms of PTSD, "which may result in poor decision-making, violent outbursts and inability to appropriately interact with others resulting in social conflict."  P.C. opined that the Veteran was unable to maintain substantial gainful employment at even a sedentary level due to numerous GAF scores of 40 in his VA treatment notes from 2007 through 2009, noting that the severity of his symptoms caused him to be unable to follow and sustain a substantially gainful occupation because it was highly likely that he would require frequent absences from work, excessive breaks during the workday, and accommodations that would not be tolerated by an employer on the competitive market.


After careful review of the evidence, the Board finds that throughout the period of the claim the occupational and social impairment from the service-connected PTSD has more nearly approximated reduced reliability and productivity than deficiencies in most areas.  The record reflects that the Veteran's PTSD symptoms of irritability, depressed mood, intolerance of crowds, intrusive memories, increased startle response, panic attacks one or two times per week, difficulty concentrating, and anxiety resulted in reduced reliability and productivity because the symptoms caused panic attacks more than once a week, disturbances of motivation and mood, and difficulty establishing and maintaining effective social and work relationships.  Additionally, the Board notes that the Veteran's GAF scores range between 42 and 65, which are indicative of moderate to serious symptomatology.  In determining the proper rating for the Veteran, the Board considers the GAF score as assistive and probative evidence; however, the score alone is neither dispositive nor more probative than the symptoms actually described in the record.

A higher rating is not warranted because the impairment does not more nearly approximate deficiencies in most areas.  Throughout the period of the claim, there is no evidence that the Veteran exhibited symptoms of obsessional rituals that interfere with routine activities, illogical, obscure, or irrelevant speech, near continuous panic or depression affecting the ability to function independently, appropriately, and effectively, impaired impulse control such as unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance or hygiene, difficulty in adapting to stressful circumstances, or inability to establish and maintain effective relationships.  Rather, the Veteran exhibited clear, linear thought, was fully oriented, exhibited no periods of violence, maintained good hygiene, maintained relationships with his daughter, grandchildren, and a friend, and exhibited no delusions, obsessive rituals, or hallucinations.  At most, evidence of record indicated that the Veteran had some short term memory impairment, difficulty focusing, isolated suicidal ideation without intent or plan, and maintained relationships with family members and a friend.  

The Veteran is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  However, even affording the Veteran full competence and credibility, the evidence simply does not show entitlement to an evaluation in excess of 50 percent under the schedular criteria.

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 50 percent rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered whether this matter should be referred to the Director of the Compensation Service for extra-schedular consideration.  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disabilities with the established criteria provided in the rating schedule for each disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

In this case, the manifestations of the service-connected PTSD, as discussed above, are contemplated by the schedular criteria.  In addition, higher ratings are available for greater impairment.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321(b) is not in order. 

With respect to the TDIU component of the claim, the Board notes that the Veteran's PTSD does not meet the minimum schedular criteria for a TDIU and only consideration of TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) is necessary.

After careful review of the record, the Board finds that the preponderance of the evidence is also against the TDIU component of the claim.  

The Board concludes that the Veteran's service-connected PTSD has not been sufficient by itself to preclude all forms of substantially gainful employment consistent with his education and occupational background.  

The evidence indicates that the Veteran ended his full-time employment in the 1970s, in part, due to legal problems and that he worked part-time until 2000, when he stopped working due to frustrations with his concentration and pace.  However, the preponderance of the evidence shows that the Veteran's PTSD is not sufficient by itself to render the Veteran unemployable.  A June 2009 VA examination report shows the Veteran stopped seeking employment after his painting business failed due to his business partner's criminal record and he reported in a March 2013 hearing that he lost interest in working after his part-time employer stole his equipment.  Moreover, the March 2015 VA examination report indicates the Veteran's PTSD symptoms were in remission and that he was not precluded from gainful employment due to that disability.  

The Board acknowledges that the Veteran is competent to describe his symptoms and his difficulties while employed.  However, his statements are self-serving and do not adequately show how his service-connected PTSD is sufficient by itself to render him unemployable during the period at issue.  Further, the Board acknowledges that an April 2015 private vocational assessment determined that the Veteran's PTSD precluded any substantially gainful employment, but notes that P.C.'s opinion was based on a review of VA medical records dated in 2009 and earlier.  He has not reviewed any records that the Board has not reviewed.  There is nothing in those records which shows that the manifestations of the PTSD are sufficient to preclude the Veteran from maintaining substantially gainful employment as a painter.  Moreover, P.C. did not even mention the In addition, it is evident from the evidence that the Veteran did not stop working because of his PTSD.  In addition, P.C. did not review the report of the March 2015 VA examination showing that the Veteran's PTSD was found to be in remission.  The 
Board finds the Veteran's statements and P.C.'s vocational assessment to be less probative than the medical evidence of record that accounts for all evidence during the period on appeal that shows the Veteran was not unemployable due to his service-connected PTSD. 

In view of the above, the Board concludes that a TDIU is not warranted.  

In reaching the above determinations the Board has considered the doctrine of reasonable doubt but has determined that it is not applicable to this because the preponderance of the evidence is against the claim.


ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD, to include a total rating based on individual unemployability due to PTSD, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


